Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                       DETAILED ACTION
1. The Applicant’s response to the office action filed on April 09, 2021 has been considered and acknowledged.
                                Status of the Application
2. Claims 1-8, 12-17, 20 and 22 are pending under examination. Claims 1-3 were amended. New claim 24 was added. Claims 9-11, 18-19, 21 and 23 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons. The amendment changed the scope of the claims and added new claim 24, accordingly new rejections were applied and the action is made Final necessitated by the amendment.
Response to Arguments:
3. The rejection of claims 1-8, 12-17, 20 and 22 under 35 USC 112 first paragraph (written description) has been withdrawn in view of the amendment.
4. The rejection of claims 1-8, 12-17, 20 and 22 under 35 USC 112 first paragraph (enablement) has been withdrawn in view of the amendment.
5.  The rejection of claims 1-8, 12-17, 20 and 22 under 35 USC 103(a) as being unpatentable over US 2011/0236898 has been withdrawn in view of the amendment.
                               New Rejections necessitated by the amendment
                                         Claim Rejections - 35 USC § 103
6.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


            Claims 1-8, 12-17, 20, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2006/0105348) in view of Hawkins (US 6,451,530).
         Lee et al. teach a method of claims 1, 3-4, 6, 20, 24,  for amplifying and detecting nucleic acids comprising: i) providing one or more nucleic acid primers having a single nucleotide to which a label is attached directly or via a linker (carbon); ii) providing enzymes and reagents for amplification of a target nucleic acid using said one or more primers, iii) incubating said one or more primers and said enzymes and reagents under conditions suitable for amplification of the target nucleic acid primer provided that the reaction conditions are nuclease free and (iv) detecting  amplified nucleic acids from step iii) via the label attached to the single nucleotide wherein said one or more nucleic acid primers comprise the sequence formula 5’- Na X Nb -3’ wherein X is a labelled nucleotide, n may be any nucleotide and a, b, represent number of nucleotides and are each independently 3 to 25 nucleotides and PCR reaction comprising  enzymes, reagents, amplification of a target under conditions that are nuclease free (see entire document, at least para 0338, 343, 0439-0457, 0461-0462, at least table2, primers oligo A, oligo J, oligo L, SEQ ID NO: 1, 19-22; indicating use of internally labeled one or more primers wherein the PCR reaction conditions are nuclease free);

           With reference to claim 7-8, 22, Lee et al. teach that the fluorescent label is FAM, HEX, Cy3, TAMRA, and the amplification comprises PCR (see entire document at least para 0438-0442,  table 2).
       With reference to claim 12, Lee et al. teach that the amplified target nucleic acid are of at least 200 relative fluorescence units (see entire document, at least para 0565).
     Although Lee et al. teach use of internally labeled primer having the formula as claimed in claim 1 and positioning of the label within 10 nucleotides from the 3’-end  (see at least para 0343), however Lee et al. did not specifically teach the difference in the subscripts a and b varying from zero to 5.
             With reference to claims 1, 5, 13-17, Hawkins teaches a method of amplifying and detecting a target nucleic acid wherein the method utilizes an oligonucleotide having a fluorescent labeled nucleotide as a probe or a primer, wherein Hawkins teaches that the oligonucleotide has nucleotide sequences flanking the labeled nucleotide and the position of the fluorescent nucleotide is placed anywhere along the length or internal position in the oligonucleotide and the difference between the flanking subsequences of the labeled nucleotide in the oligonucleotide range from zero to 5 nucleotides  (see entire document, at least col. 2, line 42-56, col. 3, line 43-60, col. 12, line 20-55, col. 24-26, table 1-4, indicating formula I and II oligonucleotides having the fluorescent nucleotide between two subsequences of an oligonucleotide). Hawkins teaches that the use of labeled oligonucleotides increases the fluorescence many folds 
             It would have been a prima facie obvious to one of the ordinary person skilled in the art at the time the invention was made to modify the method as taught by Lee  et al. with the inclusion positioning of the labeled nucleotide internally to increase fluorescence detection signal as taught by Hawkins to improve the sensitivity of the method for detecting and quantitating the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Hawkins explicitly taught use of oligonucleotides as primers or probes in PCR and positioning the label within the oligonucleotide that increases the fluorescence signal in PCR and facilitates quantitative detection of nucleic acids (see at least col. 3, line 43-60, col. 4,  line 1-21) and such a modification is considered obvious over the cited prior art.                                                          
                                                      Conclusion
            No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
            
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637